Name: Commission Regulation (EEC) No 1303/80 of 29 May 1980 determining to what extent applications for import licences lodged during the month of May 1980 for high-quality fresh, chilled or frozen beef and veal can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/22 Official Journal of the European Communities 30 . 5 . 80 COMMISSION REGULATION (EEC) No 1303/80 of 29 May 1980 determining to what extent applications for import licences lodged during the month of May 1980 for high-quality fresh, chilled or frozen beef and veal can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2957/79 of 20 December 1979 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ( l ), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 801 /80 (2), as amended by Regulation (EEC) No 91 5/80 (3), fixed the quantity of high-quality fresh , chilled or frozen beef and veal that can be imported under special conditions in the second quarter of 1980 ; Whereas the applications lodged in accordance with the first indent of Article 2 of Regulation (EEC) No 9 1 5/80 are for a total quantity smaller than that avail ­ able ; whereas all the applications can therefore be accepted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 All applications for import licences for the second quarter of 1980 lodged in accordance with the first indent of Article 2 of Regulation (EEC) No 915/80 shall be accepted in full . Article 2 This Regulation shall enter into force on 30 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 May 1980 . For the Commission Finn GUNDELACH Vice-President ( l ) OJ No L 336, 29 . 12. 1979, p. 5 . (2 ) OJ No L 87, 1 . 4. 1980, p. 53 . ( J) OJ No L 98, 10. 4. 1980, p. 7.